  Case: 1:18-cv-01376 Document #: 311 Filed: 08/06/20 Page 1 of 6 PageID #:15334




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                              )
                                              )
 CHICAGO MERCANTILE EXCHANGE                  )
 INC.,                                        )          Case No. 18-cv-01376
                                              )
        Plaintiff,                            )          Hon. Matthew F. Kennelly
                                              )
                                              )
                      v.                      )
                                              )       Magistrate Hon. M. David Weisman
                                              )
 ICE CLEAR US, INC.; ICE CLEAR                )
 EUROPE LIMITED; AND                          )
 INTERCONTINENTAL EXCHANGE,                   )
 INC.,                                        )
       Defendants.                            )


                     CME’S STATUS REPORT ON TRIAL WITNESSES

       Pursuant to the Court’s Order during today’s status hearing (ECF 310), Plaintiff

Chicago Mercantile Exchange Inc. (“CME”) submits this report reflecting the witnesses

that CME will call at trial and their geographic locations.

       At the outset, CME appreciates the Court’s guidance and consideration on issues

related to the upcoming trial. Based on the discussions during today’s Court hearing,

CME requests the right to brief the question of whether a claim for disgorgement of

profits involves the right to a jury trial or whether all issues relating to disgorgement are

solely for the Court. CME agrees to submit this brief by 4pm on Monday, August 10.

This decision will assist CME is considering whether or not it will waive the right to a jury

trial and proceed with a bench trial on all issues. ICE has already represented in the




                                              1
     Case: 1:18-cv-01376 Document #: 311 Filed: 08/06/20 Page 2 of 6 PageID #:15335




Parties’ Joint Status Report (ECF 307) that they will waive the right to a jury and intend

to proceed with a bench trial on their breach of contract counterclaim.

         To comply with the Court’s order, CME provides information below for two

scenarios: (1) separate jury and bench trials, with rosters of witnesses and their

locations; and (2) a single bench trial, with a single roster of witnesses if CME were to

elect have all issues tried in a single bench trial.

         Finally, CME believes that with either a jury or bench trial there is the possibility

to further streamline some factual issues by virtue of stipulations of fact that could

eliminate or narrow the scope of some witness testimony.


I.       Scenario #1: Separate Jury & Bench Trials

         A.     Witnesses for Jury Trial (CME’s Counterfeiting Claim and Claim for
                Statutory Damages and Parties’ Breach of Contract claims)

         CME identifies the following individuals that it will call as part of its case-in-chief

during a jury trial on the issues discussed during today’s status hearing. As CME cannot

entirely predict all witnesses that ICE may intend to call in its case in chief, CME must

reserve the right to call additional witnesses in rebuttal if that becomes necessary.

                1.      Live In-Person


    CME Case-in-chief Witness                           Location
    Corey Farabi                                        Missouri
    David Marshall (expert)                             Chicago, IL
    Luis Moreau                                         Chicago, IL
    Gregory Skony                                       Chicago, IL
    Suzanne Sprague                                     Chicago, IL
    Kim Schenk (expert) 1                               Chicago, IL
    Adam Warren (expert)                                Chicago, IL

1
 Testimony limited to information related counterfeiting statutory damages some of which may be
unnecessary depending on stipulations and Ms. Schenk will likely be a rebuttal witness to ICE’s claim for
breach of contract damages.

                                                    2
  Case: 1:18-cv-01376 Document #: 311 Filed: 08/06/20 Page 3 of 6 PageID #:15336




              2.     Deposition Designation


 CME Case-in-chief Witness                        Location
 Mark Woodward                                    London, UK
 Joseph Albert                                    Atlanta, GA
 Hester Serafini                                  New York
 Kelly Loeffler                                   Atlanta, GA
 Jeffrey Amato                                    Atlanta, GA
 Michael Gibson                                   UK
 Paul Philips                                     London, UK
 Scott Hill                                       Atlanta, GA


       B.     Witnesses for Bench Trial (Disgorgement of Profits for Trademark
              Infringement/Counterfeiting Claims and ICE’s Implied License
              Equitable Defense)

       CME notes that there is some overlap between the factual issues relating to

counterfeiting and the factual issues relating to relief for trademark infringement claims.

CME will defer to the Court if it believes that there is a way to avoid duplication of

witnesses while still preserving the record on the separate issue of infringement.

              a. Live In-Person
 CME Case-in-chief Witness                        Location
 Dhiraj Bawadhankar                               Chicago, IL
 Stephen Ishmael                                  Chicago, IL
 David Marshall (expert)                          Chicago, IL
 Luis Moreau                                      Chicago, IL
 Kim Schenk (expert)                              Chicago, IL
 Gregory Skony                                    Chicago, IL
 Suzanne Sprague                                  Chicago, IL

              b. Deposition Designation
 CME Case-in-chief Witness                        Location
 Bruce Domash                                     Chicago, IL
 Johnathan Short                                  Atlanta, GA
 Mark Woodward                                    London, UK
 Joseph Albert                                    Atlanta, GA
 Hester Serafini                                  New York

                                              3
      Case: 1:18-cv-01376 Document #: 311 Filed: 08/06/20 Page 4 of 6 PageID #:15337




 Kelly Loeffler                                       Atlanta, GA
 Jeffrey Amato                                        Atlanta, GA
 Michael Gibson                                       UK
 Paul Philips                                         London, UK
 Scott Hill                                           Atlanta, GA
 Ben Jackson                                          Georgia or Connecticut

II.       Scenario #2: Single Bench Trial on All Issues

             1. CME’s List of Trial Witnesses
          CME identifies the following individuals that it will call at a single bench trial on all

issues (whether live in-person or via deposition testimony):

 CME Case-in-chief Witness                            Location
 Dhiraj Bawadhankar                                   Chicago, IL
 Stephen Ishmael                                      Chicago, IL
 Luis Moreau                                          Chicago, IL
 Corey Farabi                                         Missouri
 David Marshall (expert)                              Chicago, IL
 Kim Schenk (expert)                                  Chicago, IL
 Gregory Skony                                        Chicago, IL
 Suzanne Sprague                                      Chicago, IL
 Adam Warren (expert)                                 Chicago, IL
 Bruce Domash (deposition)                            Chicago, IL
 Johnathan Short (deposition)                         Atlanta, GA
 Scott Hill (deposition)                              Atlanta, GA
 Ben Jackson (deposition)                             Atlanta, Georgia or Connecticut
 Mark Woodward (deposition)                           London, UK
 Joseph Albert (deposition)                           Atlanta, GA
 Hester Serafini (deposition)                         New York
 Jeffrey Amato (deposition)                           Atlanta, GA
 Kelly Loeffler (deposition)                          Atlanta, GA
 Paul Philips (deposition)                            London, UK
 Michael Gibson (deposition)                          UK


          CME looks forward to discussing these issues with the Court during the next

scheduled status hearing.




                                                  4
  Case: 1:18-cv-01376 Document #: 311 Filed: 08/06/20 Page 5 of 6 PageID #:15338




Respectfully submitted this 6th day of August 2020,

     Attorneys for Plaintiff Chicago Mercantile
     Exchange Inc.


     By: /s/ Matt Witsman

     Joseph V. Norvell (Reg. No. 6225747)
     Joseph T. Kucala, Jr. (Reg. No.
     6275312)
     Tom M. Monagan (Reg. No. 6278060)
     Matthew D. Witsman (Reg. No.
     6327790)

     NORVELL IP LLC
     333 South Wabash, Suite 2700
     Chicago, Illinois 60604
     Phone: (888) 315-0732
     Fax: (312) 268-5063
     courts@norvellip.com

     Of counsel:

     Matthew J. Kelly (Reg. No. 6270056)
     CHICAGO MERCANTILE EXCHANGE
     INC.
     20 S. Wacker Drive
     Chicago, Illinois 60606
     Telephone: (312) 930-3046
     Matthew.kelly@cmegroup.com

     Attorneys for Plaintiff
     Chicago Mercantile Exchange Inc.




                                            5
  Case: 1:18-cv-01376 Document #: 311 Filed: 08/06/20 Page 6 of 6 PageID #:15339




                            CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing CME’S STATUS
REPORT ON TRIAL WITNESSES was electronically filed on August 6, 2020 and
served upon Defendants ICE Clear US, Inc. and ICE Clear Europe Limited’s counsel via
the Court’s electronic filing system to:

                         Gina L. Durham
                         Michael Geller
                         DLA Piper LLP (US)
                         444 West Lake Street, Suite 900
                         Chicago, IL 60606-0089
                         gina.durham@dlapiper.com
                         Michael.geller@dlapiper.com

                         Marc E Miller
                         DLA Piper, LLP US
                         1251 Avenue of the Americas
                         24th Floor
                         New York, New York 10020
                         Marc.Miller@dlapiper.com

                         Paul A. Taufer
                         Michael Burns IV
                         DLA Piper, LLP US
                         One Liberty Place, 1650 Market Street
                         Suite 4900
                         Philadelphia, PA 19103
                         paul.taufer@dlapiper.com
                         michael.burns@dlapiper.com




Dated: August 6, 2020                        By:   /s/Matthew D. Witsman




                                         6
